
	

115 SRES 412 ATS: Expressing the sense of the Senate regarding the 6888th Central Postal Directory Battalion and celebrating Black History Month.
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 412
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Mr. Moran submitted the following resolution; which was referred to the Committee on Armed Services
		
		October 3 (legislative day, September 28), 2018Committee discharged; considered and agreed toRESOLUTION
		Expressing the sense of the Senate regarding the 6888th
			 Central Postal Directory Battalion and celebrating Black History Month.
	
	
 Whereas, since 1976, the United States has celebrated Black History Month each February to seize the opportunity to honor the accomplishments of African Americans in every area of endeavor throughout the history of the United States;
 Whereas the people of the United States honor the 6888th Central Postal Directory Battalion (referred to in this preamble as the 6888th), which was the first and only African-American unit in the Women’s Army Corps to deploy overseas during World War II;
 Whereas the 6888th served honorably during World War II from January 1945 to March 1946;
 Whereas the 6888th trained at Fort Oglethrope, Georgia, and deployed overseas to operate in Birmingham, England, Rouen, France, and Paris, France;
 Whereas, while in Europe, the 6888th worked around-the-clock sorting millions of pieces of mail; Whereas a new monument honoring the women of the 6888th will be erected in the Buffalo Soldier Memorial Park in Fort Leavenworth, Kansas;
 Whereas the monument will— (1)feature the commanding officer of the 6888th, Lieutenant Colonel Charity Adams Earley;
 (2)list the names of more than 700 soldiers in the Women's Army Corps assigned to the 6888th; and
 (3)celebrate the deeds of and sacrifices made by those who served in the 6888th; and Whereas Black History Month provides all individuals in the United States an opportunity to celebrate the contributions of African Americans, including the remarkable service of the 6888th: Now, therefore, be it
		
	
 That the Senate— (1)expresses support for—
 (A)the monument recognizing the service of the 6888th Central Postal Directory Battalion; and (B)the mission of the Buffalo Soldier Educational and Historical Committee;
 (2)during Black History Month and throughout 2018, encourages all individuals in the United States to celebrate the history of the United States and the important accomplishments and contributions of African Americans; and
 (3)appreciates the contributions of and sacrifices made by the soldiers of the Women's Army Corps assigned to the 6888th Central Postal Directory Battalion during World War II, who served honorably and are members of the Greatest Generation.
			
